Citation Nr: 9909053	
Decision Date: 03/31/99    Archive Date: 04/06/99

DOCKET NO.  97-23 517A	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
asthma and allergic rhinitis.


REPRESENTATION

Appellant represented by:	Arizona Veterans Service Commission


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD 

Stephen F. Sylvester, Counsel

FINDINGS OF FACT

1.  The veteran in this case served on active duty from 
September 1964 to May 1968, and from December 1968 to July 
1970.

2.  In rating decision of October 1985, the Regional Office 
(RO) denied entitlement to service connection for asthma and 
allergic rhinitis.

3.  In a decision of January 27, 1988, the Board of Veterans' 
Appeals (Board) denied entitlement to service connection for 
a "lung disorder, variously classified."  

4.  In December 1997, the Board of Veterans' Appeals (Board) 
took up the issue of whether new and material evidence had 
been submitted to reopen the veteran's claim for service 
connection for "asthmatic disorders and allergic rhinitis."

5. In November 1998, the Board granted reconsideration of the 
prior (January 1988) decision denying entitlement to service 
connection for a lung disorder.

6.  In a Reconsideration Decision of February 1, 1999, the 
Board took up the issue of service connection for a chronic 
respiratory disorder, variously claimed as asthma and 
allergic rhinitis, and granted service connection for asthma, 
while denying service connection for allergic rhinitis.

7.  The issue of whether new and material evidence has been 
submitted sufficient to reopen the veteran's previously 
denied claim for service connection for asthma and allergic 
rhinitis has been rendered moot by the Board's 
Reconsideration Decision of February 1999.


CONCLUSION OF LAW

The criteria for dismissal of the appeal of the issue of 
whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for asthma 
and allergic rhinitis have been met.  38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. §§ 20.202 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105 (West 1991), the Board may dismiss 
any appeal which fails to allege specific error of fact or 
law in the determination being appealed.  See also 38 C.F.R. 
§ 20.202 (1998).  

In the present case, in October 1985, the RO denied 
entitlement to service connection for asthma and allergic 
rhinitis.  In a decision of January 1988, the Board affirmed 
that decision, denying entitlement to service connection for 
a "lung disorder, variously classified."  The docket number 
of that appeal was 87-19 406.

In December 1997, the Board took up the issue of whether new 
and material evidence had been submitted to reopen the 
veteran's claim for service connection for "asthmatic 
disorders and allergic rhinitis."  

In November 1998, the Board granted reconsideration of its 
January 1988 decision denying entitlement to service 
connection for a lung disorder, and, in the subsequent 
Reconsideration Decision of February 1999 (also issued under 
docket number 87-19 406), granted service connection for 
asthma, while denying service connection for allergic 
rhinitis.  That Reconsideration Decision was by law conducted 
as though the initial Board decision had never been entered, 
and consisted of a de novo review "based on the entire 
record of the proceeding and upon consideration of all 
evidence and material of record and applicable provisions of 
law and regulation."  38 U.S.C.A. § 7104(a) (West Supp. 
1998); see also Boyer v. Derwinski, 1 Vet. App. 531 (1991).  
As such, it took into account and reached a conclusion 
regarding all evidence which would have been considered in 
adjudicating the issue of whether new and material evidence 
had been submitted to reopen the veteran's claim for service 
connection for asthma and allergic rhinitis.  Under such 
circumstances, there remain no allegations of errors of fact 
or law for appellate consideration.  Accordingly, the Board 
does not have jurisdiction to review the appeal and it is 
dismissed without prejudice.


ORDER

The current appeal as to the issue of whether new and 
material evidence has been submitted to reopen the veteran's 
claim for service connection for asthma and allergic rhinitis 
is dismissed.




		
John E. Ormond, Jr.
	Member, Board of Veterans' Appeals



 



2




- 4 -

